DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because said abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delage (US 7,044,670).
Regarding claim 1, Delage teaches a device for packaging and applying a product, notably a liquid cosmetic product, comprising a container (2) delimiting an internal reservoir (4) for storing said product (P), and comprising an opening (formed by 25 & 26, Fig 1) providing access to the said reservoir, a closure member (31) mounted removably on the container so as to move between a position in which the said container is closed (Fig 1) and an open position (Fig 2-4), and a member (30) for applying the product, characterized in that the closure member bears the application member (via 37, 32 & 40) and the container internally comprises a narrowing of the section (formed by 23 & 25) delimiting the access opening providing access to the internal reservoir of the said container (Col 4, Ln 48-52), the application member extending at least in part through the access opening (as shown in Fig 1), sealing the said opening closed when the closure member (14) is in the closed position (Col 4, Ln 38-46), the application member being situated outside the container when the closure member is in the open position (as shown in Fig 2-4).  
Delage futher teaches in claim 2 wherein the application member comes to bear axially against the narrowing of the section of the container when the closure member is in the closed position (Col 3, Ln 60-64); in claim 3 wherein a product application surface (surface of 30 not covered by 40/41) and a surface peripheral to said application surface (surface of 30 covered by 40/41) are delimited on the application member by sealed contact between the said application member and the narrowing of the section of the container (as shown in Fig 2); in claim 5 wherein the application member is fixed (via 40, 37 & 32) relative to the closure member; in claim 6 wherein the internal reservoir of the container is delimited axially by the narrowing of the section and by an end wall (7) of said container (as shown in Fig 1); in claim 7 wherein the narrowing of the section takes the form of an annular lip (23); in claim 8 wherein the radial dimension of the application member is greater than that of the access opening (as shown in Fig 1, because of 23a, the radius of the application member has to be greater than the access opening); in claim 9 wherein the application member (30) has a spherical shape (as shown in Fig 1-4); and in claim 10 wherein the closure member (31) extends, at least in part, as a projection out of the container when the said member is in the closed position (as shown in Fig 1).  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record in PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  A search for unclaimed features of the claimed invention yielded no additional relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754